DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 24 June 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothleitner (US 9,761,595).
Re: independent claim 1, Rothleitner discloses a low-voltage anti-fuse element, comprising: a substrate (660); a first gate dielectric layer (650) disposed on said substrate; 5a first gate (610/110) including a body portion and a sharp corner portion extending and gradually reducing from one side of said body portion (fig. 2, sharp corner portion extending and gradually reducing from drain 120 to source 130), wherein said body portion and said sharp corner portion are adjacent to said first gate dielectric layer; and a first ion-doped region (120) disposed in said substrate on one side of said first gate dielectric layer (650); 10wherein an electric field (370 in fig. 3) is generated between said first gate (110) and said first ion-doped region (120) when a write voltage is applied between said first gate and said first ion-doped region, and said electric field is concentrated at said sharp corner portion, so that a portion of said first gate dielectric layer below said sharp corner portion is liable to cause breakdown (col 7 ll. 36-41).
Re: claim 2, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said substrate is a P-type semiconductor substrate or an N-type semiconductor substrate (col 4 ll. 61-65).  
Re: claim 3, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said substrate is a P-type semiconductor substrate (col 4 ll. 61-65), said first ion-doped region is an N-type ion-doped region (col 5 ll. 2-9).  
Re: claim 4, Rothleitner discloses the 20low-voltage anti-fuse element according to claim 1, wherein said substrate is an N-type semiconductor substrate, said first ion-doped region is a P-type ion-doped region (col 4 ll. 62-65).  
Re: claim 5, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first gate (110) is connected to a word line (e.g. through contacts 114 in fig. 3).  
Re: claim 6, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first ion-doped region is connected to a bit line (e.g. through contacts 122 in fig. 3).  
Re: claim 11, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first gate dielectric layer (650 in fig. 6) has a uniform thickness under said first gate (col 5 ll. 28-32).  
Re: claim 12, Rothleitner discloses the 20low-voltage anti-fuse element according to claim 1, wherein said first gate dielectric layer (650 in fig. 6) is selected from the group consisting of an oxide layer, a nitride layer, an oxynitride layer, a metal oxide layer, and the combinations thereof (col 5 ll. 25-32).  
Re: claim 13, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, further comprising a well region disposed in said substrate and below said first ion-doped region, and said 25well region and said first ion-doped region are doped with different types of ions (col 5 ll. 2-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothleitner (US 9,761,595) in view of Kurjanowicz (US 8,933,492).
Re: claim 7, Rothleitner discloses the low-voltage anti-fuse element according to claim 1.
Rothleitner does not disclose an access transistor adjacent to said first ion-doped region. 
Kurjanowicz discloses in figs. 6A-6B an access transistor (106) adjacent to a first ion-doped region (110), wherein said access transistor comprises: a second gate dielectric layer (116) disposed on said substrate; 5a second gate (106) stacked on said second gate dielectric layer; and a second ion-doped region (112) disposed in said substrate on one side of said second gate dielectric layer away from said first ion-doped region (110), wherein said first ion-doped region is doped with the same type ions as said second ion-doped region (figs. 9F-9G).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an access transistor adjacent to the first ion-doped region as claimed view of the teachings of Kurjanowicz for the purpose of programming the anti-fuse (Kurjanowicz, col 1 ll. 64-67).
Re: claim 8, Rothleitner in view of Kurjanowicz further discloses the low-voltage anti-fuse element according to claim 7, wherein said second gate dielectric layer and said first gate dielectric layer have substantially the same composition (Kurjanowicz, col 1 ll. 20-23 and Rothleitner, col 5 ll. 25-32) and the same thickness (Kurjanowicz, col 7 ll. 63 to col 8 ll. 3 and col 9 ll. 41-50).  
Re: claim 9, Rothleitner in view of Kurjanowicz discloses the 2510low-voltage anti-fuse element according to claim 7, wherein said second gate dielectric layer (Kurjanowicz, 116) and said first gate dielectric layer (Rothleitner, 650; Kurjanowicz, 118) have substantially the same 15composition (Kurjanowicz, col 1 ll. 20-23 and Rothleitner, col 5 ll. 25-32) and different thicknesses (Kurjanowicz, col 7 ll. 63 to col 8 ll. 3).  
Re: claim 10, Rothleitner in view of Kurjanowicz discloses the low-voltage anti-fuse element according to claim 7, wherein said second ion-doped region (Kurjanowicz, 112) is connected to a bit line (Kurjanowicz, 104).  

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/22/2021